Martin, J.
delivered* the opinion of the court The plaintiffs having obtained a writ of seizure on sale against a plantation a'nd ... . slaves in the possession of Avart, on a mortgage granted by the defendant; Avart intervened, and obtained an appeal. r r
The plaintiffs and appellees filed the general answer, that there is no error in the judgment
Their counsel attempted to controvert the right of the intervening party to appeal ; but we think the general answer admits that the parties in court are properly so on the appeal.
The appellant has assigned several errors on the face of the record, the first of which has been deemed sufficient by this court. It is, that the plaintiffs are mere endorsers of the note, to secure the payment of which, the mortgage was granted, so they have no authentic act' to establish their right, which rests merely on a matter in pais.
It is therefore ordered, adjudged and decreed, that the order for issuing the writ of seizure and sale, be annulled, avoided and revere-*532ed, and the writ set aside: the plaintiffs paying r r costs. *
Seghers for the plaintifis, Morse for the defendants.